Exhibit 10.2

Restricted Stock Units – Annual Grants



Restricted Stock Unit Grant - additional terms & conditions

1. Grant of Restricted Stock Units.

The Management Development and Compensation Committee ("Committee") of the Board
of Directors of General Electric Company ("Company") has granted Restricted
Stock Units with Dividend Equivalents ("RSUs") to the named individual
("Grantee"). Each RSU entitles the Grantee to receive from the Company (i) one
share of General Electric Company common stock, par value $0.06 per share
("Common Stock") for which the restrictions set forth in paragraph 3 lapse in
accordance with their terms, and (ii) quarterly cash payments equivalent to the
dividend paid to shareholders of such stock, each in accordance with the terms
of this Grant, the GE 1990 Long Term Incentive Plan ("Plan"), and any rules and
procedures adopted by the Committee.



2. Dividend Equivalents

. Until the Grantee's employment with the Company and its affiliates is
terminated for any reason, or until such time as the following restrictions
lapse, whichever occurs first, the Company will pay the Grantee a cash amount
equal to the number of RSUs subject to restriction times the per share quarterly
dividend payments made to shareholders of the Company's Common Stock, with such
payments to be made reasonably promptly after the payment date of each quarterly
dividend.



3. Restrictions.

Restrictions on the RSUs will lapse on the designated Restriction Lapse Dates
only if the Grantee has been continuously employed by the Company or one of its
affiliates to such dates. RSUs shall be immediately cancelled upon termination
of employment, except as follows:



> a. Employment Termination Due to Death. If the Grantee's service with the
> Company or any of its affiliates terminates as a result of the Grantee's
> death, then restrictions on all RSUs shall immediately lapse.
> 
> b. Employment Termination Due to Transfer of Business to Successor Employer
> 
> If the Grantee's service with the Company or any of its affiliates terminates
> as a result of employment by a successor employer to which the Company has
> transferred a business operation, then restrictions on any RSUs shall continue
> to lapse in accordance with the Restriction Lapse Dates.
> 
> 
> 
> c. Employment Termination More Than One Year After Grant Date. If, on or after
> the first anniversary of the Grant Date, the Grantee's service with the
> Company or any of its affiliates terminates as a result of any of the reasons
> set forth below, each as defined below or determined in accordance with rules
> adopted by the Committee, then restrictions on RSUs shall automatically lapse
> or the RSUs shall be cancelled as provided below:
> 
> (i) Termination for Retirement or Total Disability
> 
> Restrictions on all RSUs shall immediately lapse if (a) the Grantee is a
> participant in the U.S. GE Pension Plan and Grantee's service with the Company
> or any of its affiliates terminates as a result of retirement under the U.S.
> GE Pension Plan, or (b) the Grantee is not a participant in the U.S. GE
> Pension Plan and Grantee's service with the Company or any of its affiliates
> terminates as a result of retirement under another retirement plan or program
> of the Company or any of its affiliates on or after Grantee has attained age
> 60 and accumulated 5 or more years of combined service with the Company and
> any of its affiliates, or (c) the Grantee's service with the Company or any of
> its affiliates terminates as a result of a total disability, i.e., the
> inability to perform any job for which the Grantee is reasonably suited by
> means of education, training or experience.



> (ii) Termination for Layoff or Plant Closing

If the Grantee's service with the Company or any of its affiliates terminates as
a result of a layoff or plant closing, each as defined in the Company's U.S.
Layoff Benefit Plan, then restrictions on RSUs scheduled to lapse on the first
Restriction Lapse Date shall immediately lapse, and the remaining RSUs covered
by this Grant shall be immediately cancelled.





> d. Affiliate.

For purposes of this Grant, "affiliate" shall mean (i) any entity that, directly
or indirectly, is owned 50% or more by the Company and thereby deemed under its
control and (ii) any entity in which the Company has a significant equity
interest as determined by the Committee. Transfer of employment among the
Company and any of its affiliates is not a termination of service for purposes
of this Grant.





4. Alteration/Termination.

The Company shall have the right at any time in its sole discretion to amend,
alter, suspend, discontinue or terminate any RSUs without the consent of the
Grantee. Also, the RSUs shall be null and void to the extent the grant of RSUs
or the lapse of restrictions thereon is prohibited under the laws of the country
of residence of the Grantee. Any RSUs for which the restrictions do not lapse in
accordance with the terms in paragraph 3 above shall be cancelled. The Committee
may, in circumstances determined in its sole discretion, provide for the lapse
of the above restrictions at earlier dates.





5. Plan Terms.

All terms used in this Grant have the same meaning as given such terms in the
Plan, a copy of which will be furnished upon request.





6. Entire Agreement.

This Grant, the Plan, and the rules and procedures adopted by the Committee
contain all of the provisions applicable to the RSUs and no other statements,
documents or practices may modify, waive or alter such provisions unless
expressly set forth in writing, signed by an authorized officer of the Company
and delivered to the Grantee.





This document constitutes part of a prospectus covering securities that have
been registered under the Securities Act of 1933.



 

 

 